DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species A in the reply filed on 1/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant has identified Claims 1-7 and 10-21 as being directed to Species A.  However, Claim 21 includes the limitation that the plug includes a plug base and metal pins disposed on the plug base.  Such feature is disclosed in the Specification on page 5 lines 24-26 and page 6 lines 1-6 with regards to Figures 4-6 and shown in Figures 5 and 6, with plug [30] being rotatable and including plug base [31] and metal pins [32] such that plug base [31] is connected to the bottom of the bottom housing with a rotation shaft, which is directed to Species B.  Therefore, Claims 1-7 and 10-20 are elected and will be examined.
Claims 8, 9, and 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/2021.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the adjustment device of Claim 2 lines 1-3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “adjustment device for adjusting the qualities of the light” in claim 2.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regards to Claim 2, lines 1-3 recite the limitation “the light source assembly further comprises an adjustment device for adjusting the qualities of the light emitted by the light source assembly”.  The Specification and Drawings do not disclose what the adjustment device comprises or includes and how it adjusts the qualities of the light emitted by the light source assembly.  While the Specification discusses on page 3 lines 25-26 and page 4 lines 1-11 the light source assembly may be configured to emit light of a first and second different luminance, or emit light of a first and different second color temperature, the adjustment device is not shown in the Figures and is not described in any further detail as to whether it is a mechanical adjustment device (such as a mechanical switch, a push button or plurality of buttons, etc.), an electrical adjustment device (such as a controller and a sensor, etc.), or another type of device for adjusting the qualities of light.  Therefore, one of ordinary skill in the art would not be enabled to make and/or use the invention as claimed.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP 2002373505; please see attached translation for reference to paragraphs) in view of Chien (US 2020/0217465).
With regards to Claim 1, Iwao et al. discloses a light device, comprising: a shell housing [10,20] (see paragraph 19 and Figure 3); a container located in the shell housing [10,20] (see paragraph 19 and Figure 3); a light source assembly (comprising the assembly including light sources [2] and circuit board [50], see paragraph 25 and Figure 3) disposed inside the container (see Figure 3); a plug [40] disposed on the shell housing [10,20] (see paragraph 23 and Figures 1 and 3) and electrically connected to the light source assembly [2,50] (see paragraphs 15 and 27); a window (comprising the window formed in shell housing portion [20] over which portion [30] is disposed, see Figure 3) disposed on the shell housing [10,20] for allowing light emitted from the light source assembly [2,50] to pass through (see paragraph 19 and Figure 3).
Iwao et al. does not explicitly disclose the light source assembly is configured to emit light of a first quality and a second quality different from the first quality and a switch disposed on the shell housing, the switch is configured to enable the light source assembly to emit light of the first quality or the second quality.
Chien teaches the light source assembly is configured to emit light of a first quality and a second quality different from the first quality (see paragraphs 58 and 79) and a switch [28] disposed on the shell housing (see paragraphs 38 and 39 and Figure 1), the switch [28] is configured to enable the light source assembly to emit light of the first quality or the second quality (see Abstract and paragraphs 39 and 59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light device of Iwao et al. to include the light source assembly is configured to emit light of a first quality and a second quality different from the first quality and a switch disposed on the shell housing, the switch is configured to enable the light source assembly to emit light of the first quality or the second quality as taught by Chien.  One would have been motivated to do so in order to allow a user to select a lighting function of the light device for color changing (see Chien Abstract and paragraph 58).

With regards to Claim 2, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. does not explicitly disclose an adjustment device for adjusting the qualities of the light emitted by the light source assembly.
Chien teaches an adjustment device for adjusting the qualities of the light emitted by the light source assembly (see paragraph 50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light device of Iwao et al. to include an adjustment device for adjusting the qualities of the light emitted by the light source assembly as taught by Chien.  One would have been motivated to do so in order to provide a means for providing light of functions by the light device (see Chien Abstract and paragraph 50).

With regards to Claim 3, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. further discloses the light source assembly [2,50] is configured to emit light of a first luminance and a second luminance different from the first luminance  (see paragraph 8).

With regards to Claim 4, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. and Chien do not explicitly disclose the light source assembly is configured to emit light of a first color temperature and a second color temperature different from the first color temperature.  However, Chien does disclose the LED light source of the light device can be a multiple color LED capable of multiple colors (see Chien Claims 2 and 5), and that the LEDs can be used for color changing or color selection (see Chien paragraph 58) and adjustable color or brightness (see Chien paragraph 64).  Therefore, one of ordinary skill in the art would be able to utilize multiple color LEDs configured for emitting light of a first color temperature and a second color temperature different from the first color temperature in order to provide desired color changing and color selection options.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light device light source assembly of Iwao et al. and Chien tobe configured to emit light of a first color temperature and a second color temperature different from the first color temperature.  One would have been motivated to do so in order to utilize multiple color LEDs configured for emitting light of a first color temperature and a second color temperature different from the first color temperature in order to provide desired color changing and color selection options (see Chien paragraphs 58 and 64).

With regards to Claim 5, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. further discloses the light device further comprises a light passing shell [30] disposed on the window (see paragraph 19 and Figure 3).

With regards to Claim 7, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. further discloses the light source assembly [2,50] comprises a control circuit board [50], and a light source [2] disposed on the control circuit board [50] (see paragraphs 15 and 25 and 28 and Figure 3).

With regards to Claim 11, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 1.
Iwao et al. further discloses the shell housing [10,20] includes a bottom housing [10] and a face cover [20] (see paragraph 19 and Figure 3), the container is disposed on the bottom housing [10] (see Figure 3), and the face cover [20] is disposed on an opening of the container (see paragraph 19 and Figure 3).

With regards to Claim 12, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 11.
Iwao et al. further discloses the window is disposed on the face cover [20] (see Figures 2 and 5).

With regards to Claim 13, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 11.
Iwao et al. does not explicitly disclose the bottom housing and the face cover form a circular shape with a circular cross section.  However, one of ordinary skill in the art would be able to adjust the shape formed by the bottom housing and face cover to have a circular shape with circular cross section, since a circle is a well-known shape and it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Iwao et al.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape and cross-section formed by the bottom housing and face cover of Iwao et al. to include a circular shape with a circular cross section.  One would have been motivated to do so in order to provide an appearance of a circular light device.

With regards to Claim 14, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 11.
Iwao et al. further discloses the face cover [20] includes a convex surface (comprising the circumferential portion of face cover [20] substantially convexly curved as seen in Figure 5 and on which the element [30] is substantially disposed, see Figures 3 and 5) and a concave surface (comprising the substantially inwardly slanted surface formed at portion [22], see Figures 3 and 5).

With regards to Claim 15, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 14.
Iwao et al. further discloses the convex surface and the concave surface are connected by a curve lateral wall (comprising the portion of face cover [20] substantially connecting the concave surface with convex surface, sees 3 and Figure 5).

With regards to Claim 16, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 15.
Iwao et al. further discloses the convex surface, the concave surface, and the lateral wall form a smiling shape (see Figures 2 and 3; due to the curvature of face cover [20] forming the convex surface, concave surface, and lateral wall, a smiling shape is substantially formed).

With regards to Claim 17, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 15.
Iwao et al. further discloses the window is disposed on the lateral wall (see Figure 3).

With regards to Claim 18, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 15.
Iwao et al. further discloses the window includes a curve shape (see Figures 2 and 3; the window over which portion [30] is disposed is substantially a curved shape).

With regards to Claim 19, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 11.
Iwao et al. further discloses the face cover [20] and the bottom housing [10] are detachably connected with a clip structure (comprising the clip structure formed by portions [25,26,18,19], see paragraph 20 and Figures 3 and 4).

With regards to Claim 20, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 19.
Iwao et al. further discloses the clip structure [25,26,18,19] includes a first clip [19] located on the bottom housing [10] and a second clip [25] located on the face cover [20] (see Figure 4), and the first clip [19]  is capable of connecting to the second clip [25] for fixing the face cover [20] onto the bottom housing [10] (see paragraph 20 and Figures 3 and 4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP 2002373505; please see attached translation for reference to paragraphs) as modified by Chien (US 2020/0217465), further in view of Balfour (US 2012/0099306).
With regards to Claim 6, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 5.
Iwao et al. does not explicitly disclose the light passing shell includes a diffuser.
Balfour teaches the light passing shell [370] (see paragraph 49 and Figure 5) includes a diffuser (see paragraph 51 and Figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light passing shell of Iwao et al. to include a diffuser as taught by Balfour.  One would have been motivated to do so in order to spread the light emitted by the light source assembly (see Balfour paragraph 51).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Iwao et al. (JP 2002373505; please see attached translation for reference to paragraphs) as modified by Chien (US 2020/0217465), further in view of Copeland et al. (US 2007/0109813).
With regards to Claim 10, Iwao et al. and Chien disclose the light device as discussed above with regards to Claim 7.
Iwao et al. does not explicitly disclose the container comprises a fixing column, and the control circuit board is fixed to the fixing column.
Copeland et al. teaches the container comprises a fixing column (comprising a column portion [33], see paragraph 24 and Figure 2), and the control circuit board [44] is fixed to the fixing column [33] (see paragraphs 23 and 25 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Iwao et al. to include a fixing column, and the control circuit board is fixed to the fixing column as taught by Copeland et al.  One would have been motivated to do so in order to prevent the control circuit board from being disengaged from the shell housing (see Copeland et al. paragraph 25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Leen (US 2003/0086266), which discloses at least a light device having a shell housing with window on a face cover, a light passing shell disposed over the window, a plug, and a light source assembly,  Stekelenburg (US 2002/0141177), which discloses at least a light device having a light source assembly configured to emit light of a first and second quality different from the first, a plug, a face cover with window and light passing shell, Thompson (US 10,041,639), which discloses at least a light device having aa shell housing having a bottom housing and face cover with window having a light passing shell, a light source assembly configured to emit light adjustable in brightness and color output by a controller device, and a plug, Hsueh (US 2004/0090774), which discloses at least a light device having a shell housing and light source assembly, a face cover having a window with light passing shell disposed thereon, a switch to adjust a lighting mode of the light source assembly, and a plug, Leen (US 6,709,126), which discloses at least a light device having a shell housing having a circular shape and forming a circle in cross-section, a window with light passing shell on a face cover and forming a smiling shape, a light source assembly, and a plug, Xu (US 2018/0309252), which discloses at least a light device with shell housing formed of a bottom housing and face cover, a light source assembly disposed in the container of the shell housing, the face cover having a window with light passing shell, the shell housing and window forming a circular shape with circular cross-section and smiling shape, the face cover having a concave surface and convex surface, and a plug, and Copeland (US 2007/0109813), which discloses at least a light device with a shell housing formed of a bottom housing and face cover with window and having a circular shape with circular cross-section, a light source assembly, and a plug.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761.  The examiner can normally be reached on M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN KRYUKOVA/Examiner, Art Unit 2875